Name: 93/548/EEC: Commission Decision of 19 October 1993 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  economic geography;  tariff policy
 Date Published: 1993-10-27

 Avis juridique important|31993D054893/548/EEC: Commission Decision of 19 October 1993 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 266 , 27/10/1993 P. 0035 - 0036COMMISSION DECISION of 19 October 1993 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia(93/548/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1), amended by Regulation (EEC) No 297/91 (2), in particular Article 27 thereof, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 3662/92 (4), and in particular Article 15 (6) (b) (i) thereof, Whereas Regulation (EEC) No 715/90 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries; Whereas the application for import licences submitted between 1 and 10 October 1993, expressed in terms of boned meat, in accordance with Article 15 (1) (b) of Regulation (EEC) No 2377/80, do not exceed, in respect of products originating from Botswana, Kenya, Madagascar, Swaziland and Namibia the quantities available from these States; whereas it is therefore possible to issue import licences in respect of the quantities requested for those countries; whereas the quantities available from Zimbabwe are insufficient to cover the applications for import licences; whereas, therefore, the quantities applied for should be reduced on a proportional basis; Whereas the remaining quantities, in respect of which licences may be applied for from 1 November 1993, should be fixed within the scope of the total quantity of 52 100 tonnes; Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (5), as last amended by Council Regulation (EEC) No 1601/92 (6), HAS ADOPTED THIS DECISION: Article 1 The following Member States shall issue on 21 October 1993 import licences concerning beef and veal products, expressed in terms of boned meat, originating for certain African, Caribbean and Pacific States, in respect of the quantities and the countries of origin stated: Federal Republic of Germany: - 260,00 tonnes originating in Botswana, - 90,00 tonnes originating in Madagascar, - 0,23 tonne originating in Zimbabwe, - 930,00 tonnes originating in Namibia; Hellenic Republic: - 50,00 tonnes originating in Madagascar; Kingdom of the Netherlands: - 300,00 tonnes originating in Botswana, - 0,07 tonne originating in Zimbabwe, - 50,00 tonnes originating in Namibia; United Kingdom: - 60,00 tonnes originating in Botswana, - 90,00 tonnes originating in Swaziland, - 0,60 tonne originating in Zimbabwe, - 800,00 tonnes originating in Namibia. Article 2 Applications for licences may be submitted, in accordance with Article 15 (6) (b) (ii) of Regulation (EEC) No 2377/80 during the first 10 days of November 1993 in respect of the following quantities of boned beef and veal: - Botswana: 4 981,00 tonnes - Kenya: 142,00 tonnes - Madagascar: 6 060,70 tonnes - Swaziland: 2 720,00 tonnes - Namibia: 4 124,50 tonnes. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 241, 13. 9. 1980, p. 5. (4) OJ No L 370, 19. 12. 1992, p. 43. (5) OJ No L 302, 31. 12. 1972, p. 28. (6) OJ No L 173, 27. 6. 1992, p. 13.